                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

KENNETH HUGHLON,                 )
                                 )
          Plaintiff,             )
                                 )
v.                               )                    Case No.: 20-cv-829
                                 )
GLEN REEVES                      )
                                 )
And                              )
                                 )
OLD DOMINION FREIGHT LINE, INC., )
                                 )
          Defendants.            )

                                     NOTICE OF REMOVAL

         To:     The Honorable Judges for the United States District Court
                 For the Western District of Missouri, and

                 Clerk of the Circuit Court of Jackson County, Missouri at Kansas City

         COME NOW defendants Old Dominion Freight Line, Inc. (“ODFL”) and Glen Reeves,

by and through their attorneys of record, Baker Sterchi Cowden & Rice, LLC, of Kansas City,

Missouri, and pursuant to 28 U.S.C. §§1441 and 1446, remove this action from the Circuit Court

of Jackson County, Missouri at Kansas City, to the United States District Court for the Western

District of Missouri, Western Division.

         As grounds for this removal, defendants state the following:

         1.      This is an action in which the District Courts of the United States have been given

original jurisdiction under the provisions of 28 U.S.C. §1332, in that diversity of citizenship

exists between plaintiff and defendants, and the amount in controversy, upon information and

belief, exceeds the sum of Seventy-Five Thousand Dollars ($75,000) exclusive of interests and

costs.




              Case 4:20-cv-00829-DGK Document 1 Filed 10/14/20 Page 1 of 4
       2.         On June 9, 2020, Plaintiff Kenneth Hughlon filed a Petition in the Circuit Court

for Jackson County, Missouri, captioned Kenneth Hughlon v. Glen Reeves and Old Dominion

Freight Line, Inc., Case No. 2016-CV12916 (the “State Court Action”).

       3.         Old Dominion Freight Line, Inc. was purportedly served in the State Court Action

on September 25, 2020. This Notice is filed within less than 30 days after alleged service upon

this defendant.

       4.         Defendant Glen Reeves was served in the State Court Action on September 16,

2020. This Notice is filed within less than 30 days after service upon this defendant.

       5.         Based on the Petition filed by plaintiff, defendants reasonably believe and state

that plaintiff is now, and was at the time of the commencement of this action, a resident and

citizen of the State of Missouri. See Petition, Exhibit A.¶ 1.

       6.         Old Dominion Freight Line, Inc. is now and was at the time of the

commencement of this action, a corporation organized in the state of Virginia with its principal

place of business in North Carolina.

       7.         Defendant Glen Reeves is now and was at the time of the commencement of this

action, a citizen and resident of the state of Kansas.

       8.         The amount in controversy regarding plaintiff’s claims for damages is specifically

pled in plaintiff’s Petition as being in excess of $75,000.00, and, therefore, the amount in

controversy requirement of 28 U.S.C. § 1332(a) is satisfied.

       9.         The United States District Court for the Western District of Missouri, Western

Division is the appropriate court for filing a Notice of Removal from the Circuit Court of

Jackson County, Missouri, where the action is pending. Accordingly, defendants ODFL and




                                                  2

            Case 4:20-cv-00829-DGK Document 1 Filed 10/14/20 Page 2 of 4
Reeves seek to remove this action to the United States District Court for the Western District of

Missouri, Western Division.

        10.     Pursuant to 28 U.S.C. §1446(a), copies of all pleadings, process and orders served

upon these defendants in this action are attached hereto and marked as Exhibit A.

        11.     Pursuant to 28 U.S.C. §1446(d), defendants have served a copy of this Notice of

Removal upon all adverse parties contemporaneously with the filing of this Notice of Removal.

        12.     Pursuant to 28 U.S.C. §1446(d), defendants have served a copy of this Notice of

Removal on the Clerk of the Circuit Court of Jackson County, Missouri.

        13.     Pursuant to U.S.C. §1411(a), defendants ODFL and Reeves hereby demand a trial

by jury on all issues so triable.

        WHEREFORE, defendants Old Dominion Freight Line, Inc. and Glen Reeves remove

this action from the Circuit Court of Jackson County, Missouri, to the United States District

Court for the Western District of Missouri, Western Division.



                                             Respectfully Submitted,
                                             BAKER STERCHI COWDEN & RICE, LLC


                                              /s/ Shawn M. Rogers
                                             Shawn M. Rogers               MO #50610
                                             Jonathan E. Benevides         MO #61594
                                             John E. Patterson             MO #58415
                                             2400 Pershing Road, Suite 500
                                             Kansas City, MO 64108
                                             Telephone:     (816) 471-2121
                                             Facsimile:     (816) 472-0288
                                             rogers@bscr-law.com
                                             benevides@bscr-law.com
                                             jpatterson@bscr-law.com
                                             ATTORNEYS FOR DEFENDANTS
                                             OLD DOMINION FREIGHT LINE, INC.
                                             AND GLEN REEVES

                                                3

           Case 4:20-cv-00829-DGK Document 1 Filed 10/14/20 Page 3 of 4
                              CERTIFICATE OF SERVICE

        I hereby certify that on this 14th day of October, 2020, a copy of the foregoing was
electronically filed using the Court’s CM/ECF system, and served electronically and/or by U.S.
Mail, postage prepaid, to the following counsel of record:

Michael J. Wyatt
Jesse Tanksley
Mann Wyatt & Rice, LLC
435 Nichols Road, Suite 200
Kansas City, MO 64112
ATTORNEYS FOR PLAINTIFF
KENNETH HUGHLON



                                                   /s/ Shawn M. Rogers




                                              4

         Case 4:20-cv-00829-DGK Document 1 Filed 10/14/20 Page 4 of 4
